--------------------------------------------------------------------------------

Exhibit 10.1
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of May 23, 2017 by and
between Asterias Biotherapeutics, Inc. (“Asterias”), a Delaware corporation, and
Michael H. Mulroy (“Executive”).


1.            Engagement; Position and Duties.


(a)           Asterias agrees to employ Executive in the position described on
Exhibit A effective as of the date of this Agreement and to secure his services
as a member of the Board of Directors of Asterias (the “Board”).  Executive
shall perform the duties and functions described on Exhibit A and such other
duties as the Board may from time to time determine.  Executive shall report to
the Board and all employees of Asterias will report directly or indirectly to
Executive.  Executive shall be employed by Asterias on a full-time basis. 
Executive shall devote Executive’s best efforts, skills, and abilities to the
business of Asterias pursuant to, and in accordance with, business policies and
procedures, as fixed from time to time by the Board (the “Policies”).  Executive
covenants and agrees that Executive will faithfully adhere to and fulfill the
Policies, including any changes to the Policies that may be made in the future. 
Executive shall be provided with a copy of Asterias’ employee manual (the
“Manual”) which contains the Policies.  Asterias may change its Policies from
time to time, in which case Executive will be notified of the changes in writing
by a memorandum, a letter, or an update or revision of the Manual.


(b)           No Conflicting Obligations.  Executive represents and warrants to
Asterias that Executive is under no obligations or commitments, whether
contractual or otherwise, that are inconsistent with Executive’s obligations
under this Agreement or that would prohibit Executive, contractually or
otherwise, from performing Executive’s duties as under this Agreement and the
Policies. Executive has previously disclosed to the Board that he is a member of
a board of directors of certain other companies and from time to time may hold
similar positions but that such positions are advisory in nature and not
employment positions that would interfere with Executive’s obligations under
this Agreement.  Executive shall obtain written approval from Asterias’
Nominating and Corporate Governance Committee, which shall not be unreasonably
withheld, prior to accepting any positions that have not already been disclosed
to the Board.


(c)           No Unauthorized Use of Third Party Intellectual Property. 
Executive represents and warrants to Asterias that Executive will not use or
disclose, in connection with Executive’s employment by Asterias, any patents,
trade secrets, confidential information, or other proprietary information or
intellectual property as to which any other person has any right, title or
interest, except to the extent that Asterias holds a valid license or other
written permission for such use from the owner(s) thereof.  Executive represents
and warrants to Asterias that Executive has returned all property and
confidential information belonging to any prior employer.


2.            Compensation


(a)           Salary.  During the term of this Agreement, Asterias shall pay to
Executive the salary shown on Exhibit A.  Executive’s salary shall be paid in
equal semi-monthly installments, consistent with Asterias’ regular salary
payment practices.  Executive’s salary may be increased from time-to-time by
Asterias; Executive’s salary shall be reviewed on an annual basis, or more often
if appropriate.
 

--------------------------------------------------------------------------------

(b)           Bonus.  Executive shall receive an annual bonus opportunity equal
to up to 50% of Executive’s salary as in effect from time to time based on
corporate and individual performance targets established by the Board or the
Committee, after consultation with Executive.  The Committee or the Board shall
have the absolute discretion to determine whether and to what extent Executive
has satisfied the performance targets and may allocate in its complete
discretion amounts that may be less than or greater than the bonus opportunity
set forth above.


(c)           Expense Reimbursements.  Asterias shall reimburse Executive for
reasonable travel and other business expenses (including those expenses listed
on Exhibit A related to commuting to work for the benefit of Asterias) incurred
by Executive in the performance of Executive’s duties under this Agreement,
subject to the Policies and procedures in effect from time to time, and provided
that Executive submits supporting vouchers, receipts, or other documentation.


(d)           Equity and Benefit Plans.  Executive is receiving certain
incentive stock options as set forth in Exhibit A.  Every year, the Board will
consider whether to grant Executive additional stock options and/or restricted
stock.  In addition, Executive may be eligible (to the extent Executive
qualifies) to participate in certain retirement, pension, life, health, accident
and disability insurance, stock option, or other similar employee benefit plans
which may be adopted by Asterias for its employees.  Asterias has the right, at
any time and without any amendment of this Agreement, and without prior notice
to or consent from Executive, to adopt, amend, change, or terminate any such
benefit plans that may now be in effect or that may be adopted in the future, in
each case without any further financial obligation to Executive.  Any benefits
to which Executive may be entitled under any benefit plan shall be governed by
the terms and conditions of the applicable benefit plan, and any related plan
documents, as in effect from time to time.  If Executive receives any grant of
stock options or restricted stock under any stock option, restricted stock, or
stock purchase plan of Asterias, the terms and conditions of the stock options
or restricted stock, and Executive’s rights with respect to the stock options or
restricted stock, shall be governed by (i) the terms of the applicable stock
option, restricted stock, or stock purchase plan, as the same may be amended
from time to time, and (ii) the terms and conditions of any stock option,
restricted stock, or stock purchase agreement and related agreements that
Executive may sign or be required to sign with respect to the stock options or
restricted stock; provided, however, that no such amendments or agreements shall
adversely affect Executive’s rights with respect to any then outstanding awards
of stock options or restricted stock without Executive’s written agreement.


(e)          Vacation; Sick Leave.  Executive shall be entitled to the number of
days of vacation and sick leave (without reduction in compensation) during each
calendar year shown on Exhibit A.  Executive’s vacation shall be taken at such
time as is consistent with the needs and Policies of Asterias.  All vacation
days and sick leave days shall accrue in accordance with the Policies of
Asterias.  Executive’s right to leave from work due to illness is subject to the
Policies and the provisions of this Agreement governing termination due to
disability, sickness, or illness.  The Policies governing the disposition of
unused vacation days and sick leave days remaining at the end of Asterias’
fiscal year shall govern whether unused vacation days or sick leave days will be
paid, lost, or carried over into subsequent fiscal years.
 
2

--------------------------------------------------------------------------------

3.            Competitive Activities.  During the term of Executive’s
employment, and for one year thereafter, Executive shall not, for Executive or
any third party, directly or indirectly employ, solicit for employment, or
recommend for employment any person employed by Asterias.  During the term of
Executive’s employment, Executive shall not, directly or indirectly as an
employee, contractor, officer, director, member, partner, agent, or equity
owner, engage in any activity or business that competes or could reasonably be
expected to compete with the business of Asterias, except to the extent such
activities by Executive are approved by the Board.  Executive acknowledges that
there is a substantial likelihood that the activities described in this Section
would (a) involve the unauthorized use or disclosure of Asterias’ Confidential
Information and that use or disclosure would be extremely difficult to detect,
and (b) result in substantial competitive harm to the business of Asterias. 
Executive has accepted the limitations of this Section as a reasonably
practicable means of preventing such use or disclosure of Confidential
Information and preventing such competitive harm.


4.            Inventions/Intellectual Property/Confidential Information


(a)           As used in this Agreement, “Intellectual Property” means any and
all inventions, discoveries, formulas, improvements, writings, designs, or other
intellectual property relating to or in any way pertaining to or connected with
the systems, products, apparatus, or methods employed, manufactured,
constructed, or researched by Asterias that Executive may conceive or make while
performing services for Asterias, which shall be the sole and exclusive property
of Asterias.  Executive hereby irrevocably assigns and transfers to Asterias all
rights, title and interest in and to all Intellectual Property that Executive
may have under patent, copyright, trade secret, trademark or other law, in
perpetuity or for the longest period otherwise permitted by law, without the
necessity of further consideration.  Asterias will be entitled to obtain and
hold in their own name all copyrights, patents, trade secrets, trademarks and
other similar registrations with respect to such Intellectual Property.


(b)           Moral Rights.  To the extent allowed by law, the rights to
Intellectual Property assigned by Executive to Asterias includes all rights of
paternity, integrity, disclosure and withdrawal, and any other rights that may
be known as or referred to as “moral rights,” “artist’s rights,” “droit moral,”
or the like (collectively “Moral Rights”).  To the extent Executive retains any
such Moral Rights under applicable law, Executive hereby ratifies and consents
to any action that may be taken with respect to such Moral Rights by or
authorized by Asterias and agrees not to assert any Moral Rights with respect
thereto.  Executive shall confirm in writing any such ratifications, consents,
and agreements from time to time as requested by Asterias.


(c)           Execution of Documents; Power of Attorney.  Executive agrees to
execute and sign any and all applications, assignments, or other instruments
which Asterias may deem necessary in order to enable Asterias, at its expense,
to apply for, prosecute, and obtain patents of the United States or foreign
countries for the Intellectual Property, or in order to assign or convey to,
perfect, maintain or vest in Asterias the sole and exclusive right, title, and
interest in and to the Intellectual Property.  If Asterias is unable after
reasonable efforts to secure Executive’s signature, cooperation or assistance in
accordance with the preceding sentence, whether because of Executive’s
incapacity or any other reason whatsoever, Executive hereby designates and
appoints Asterias or its designee as Executive’s agent and attorney-in-fact, to
act on Executive’s behalf, to execute and file documents and to do all other
lawfully permitted acts necessary or desirable to perfect, maintain or otherwise
protect Asterias rights in the Intellectual Property.  Executive acknowledges
and agrees that such appointment is coupled with an interest and is irrevocable.
 
3

--------------------------------------------------------------------------------

(d)           Disclosure of Intellectual Property.  Executive agrees to disclose
promptly to Asterias all Intellectual Property which Executive may create or
conceive solely, jointly, or commonly with others.  This paragraph is applicable
whether or not the Intellectual Property was made under the circumstances
described in paragraph (a) of this Section.  Executive agrees to make such
disclosures understanding that they will be received in confidence and that,
among other things, they are for the purpose of determining whether or not
rights to the related Intellectual Property is the property of Asterias.


(e)           Limitations.  The obligations provided for by this Section 4,
except for the requirements as to disclosure in paragraph 4(d), do not apply to
any rights Executive may have acquired in connection with Intellectual Property
for which no equipment, supplies, facility, or trade secret information of
Asterias was used and which was developed entirely on Executive’s own time and
(i) which at the time of conception or reduction to practice does not relate
directly or indirectly to the business of Asterias, or to the actual or
demonstrable anticipated research or development activities or plans of
Asterias, or (ii) which does not result from any work performed by Executive for
Asterias.  All Intellectual Property that (1) results from the use of equipment,
supplies, facilities, or trade secret information of Asterias; (2) relates, at
the time of conception or reduction to practice of the invention, to the
business of Asterias, or actual or demonstrably anticipated research or
development of Asterias; or (3) results from any work performed by Executive for
Asterias shall be assigned and is hereby assigned to Asterias.  The parties
understand and agree that this limitation is intended to be consistent with
California Labor Code, Section 2870, a copy of which is attached as Exhibit B. 
If Executive wishes to clarify that something created by Executive prior to
Executive’s employment by Asterias that relates to the actual or proposed
business of Asterias is not within the scope of this Agreement, Executive has
listed it on Exhibit B in a manner that does not violate any third party rights.


(f)           Confidential and Proprietary Information.  During Executive’s
employment, Executive will have access to trade secrets and confidential
information of Asterias.  Confidential Information means all information and
ideas, in any form, relating in any manner to matters such as: products;
formulas; technology and know-how; inventions; clinical trial, plans and data;
business plans; marketing plans; the identity, expertise, and compensation of
employees and contractors; systems, procedures, and manuals; customers;
suppliers; joint venture partners; research collaborators; licensees; and
financial information.  Confidential Information also shall include any
information of any kind, whether belonging to Asterias or any third party that
Asterias has agreed to keep secret or confidential under the terms of any
agreement with any third party.  Confidential Information does not include:  (i)
information that is or becomes publicly known through lawful means other than
unauthorized disclosure by Executive; (ii) information that was rightfully in
Executive’s possession prior to Executive’s employment with Asterias and was not
assigned to Asterias or was not disclosed to Executive in Executive’s capacity
as a director or other fiduciary of Asterias; or (iii) information disclosed to
Executive, after the termination of Executive’s employment by Asterias, without
a confidential restriction by a third party who rightfully possesses the
information and did not obtain it, either directly or indirectly, from Asterias,
and who is not subject to an obligation to keep such information confidential
for the benefit of Asterias or any third party with whom Asterias has a
contractual relationship.  Executive understands and agrees that all
Confidential Information shall be kept confidential by Executive both during and
after Executive’s employment by Asterias.  Executive further agrees that
Executive will not, without the prior written approval by Asterias, disclose any
Confidential Information, or use any Confidential Information in any way, either
during the term of Executive’s employment or at any time thereafter, except as
required by Asterias in the course of Executive’s employment or, after providing
reasonable notice to Asterias (unless prohibited by law), as may be required by
law or legal process.
 
4

--------------------------------------------------------------------------------

5.            Termination of Employment.  Executive understands and agrees that
Executive’s employment has no specific term.  This Agreement, and the employment
relationship, are “at will” and may be terminated by Executive or by Asterias
with or without cause at any time by notice given in writing.  Except as
otherwise agreed in writing or as otherwise provided in this Agreement, upon
termination of Executive’s employment, Asterias shall have no further obligation
to Executive by way of compensation or otherwise as expressly provided in this
Agreement or in any separate employment agreement that might then exist between
Executive and Asterias.


(a)           Payments Due Upon Termination of Employment.  Upon termination of
Executive’s employment with Asterias at any time and for any reason, Executive
will be entitled to receive only the severance benefits set forth below, but
Executive will not be entitled to any other compensation, award, or damages with
respect to Executive’s employment or termination of employment.


(i)           Termination for Cause, Death, Disability, or Resignation.  In the
event that the employment of Executive is terminated for Cause, or is terminated
as a result of death, Disability, or resignation without “Good Reason” as
defined in this Agreement, Executive will be entitled to receive payment for all
accrued but unpaid salary, accrued but unpaid bonus, if any, and vacation
accrued as of the date of termination of Executive’s employment.  Executive will
not be entitled to any cash severance benefits or vesting of any stock options
or other equity or cash awards.


(ii)          Termination Without Cause and Resignation for Good Reason.  In the
event that the employment of Executive is terminated by Asterias without “Cause”
as defined in this Agreement or Executive resigns for “Good Reason,” as defined
in this Agreement otherwise than within one (1) month prior to or twelve (12)
months following a “Change in Control” as defined in this Agreement, Executive
shall receive payment for all accrued but unpaid salary, accrued but unpaid
bonus, if any, and vacation accrued as of the date of termination of
Executive’s employment, and as severance compensation (A) if Executive’s
employment is terminated within the first 12 months of employment: (i) salary
continuation at Executive’s then-current base salary for six (6) months, (ii)
50% of Executive’s target bonus as in effect at the date of termination, (iii)
accelerated vesting of 50% of the then unvested stock options and restricted
granted to Executive and (iv) payment, for a period of six (6) months, of any
health insurance benefits that Executive was receiving at the time of
termination of Executive’s employment, under an Asterias employee health
insurance plan subject to the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), or (B) if Executive’s employment is terminated after 12  months of
employment: (i) salary continuation at Executive’s then-current base salary for
twelve (12) months, (ii) 100% of Executive’s target bonus as in effect at the
date of termination, (iii) accelerated vesting of 100% of the then unvested
stock options and restricted stock granted to Executive, and (iv) payment, for a
period of twelve (12) months, of any health insurance benefits that Executive
was receiving at the time of termination of Executive’s employment, under an
Asterias employee health insurance plan subject to the COBRA.  The salary
continuation described in clauses (A) and (B) of this paragraph shall begin as
soon as practicable after the effective date of Executive’s separation
agreement, no later than 60 days after the date of Executive’s termination of
employment, subject to such payroll deductions and withholdings as are required
by law.
 
5

--------------------------------------------------------------------------------

(iii)         Change of Control.  In the event Asterias (or any successor in
interest to Asterias that has assumed Asterias’ obligation under this Agreement)
terminates Executive’s employment without “Cause” or Executive resigns for “Good
Reason” within one (1) month prior to or twelve (12) months following a Change
in Control, Executive will be entitled to receive payment for all accrued but
unpaid salary, accrued but unpaid bonus, if any, and vacation accrued as of the
date of termination of Executive’s employment, and as severance compensation (A)
an amount equal to the sum of 200% of Executive’s base salary and 200% of
Executive’s target bonus as in effect at the date of termination, which shall be
paid in a lump sum no later than 60 days after the date of Executive’s
termination of employment, subject to such payroll deductions and withholdings
as are required by law, (B) accelerated vesting of 100% of Executive’s then
unvested stock options and any restricted stock and (C) payment, for a period of
twelve (12) months, of any health insurance benefits that Executive was
receiving at the time of termination of Executive’s employment, under an
Asterias employee health insurance plan subject to COBRA.


(b)           Release.  Any other provision of this Agreement notwithstanding,
paragraphs (a)(ii) and (a)(iii) of this Section shall not apply unless Executive
(i) has executed a separation agreement including a general release of all
claims against Asterias or its successor in interest (in a form prescribed by
Asterias or its successor in interest), (ii) has returned all property in
Executive’s possession belonging Asterias or its successor in interest, and
(iii) if serving as a director has tendered his written resignation as a
director as provided in Section 7.


(c)           Definitions.  For purposes of this Section, the following
definitions shall apply:


(i)            “Affiliated Group” means (A) a Person and one or more other
Persons in control of, controlled by, or under common control with such Person;
and (B) two or more Persons who, by written agreement among them, act in concert
to acquire Voting Securities entitling them to elect a majority of the directors
of Asterias.


(ii)          “Cause” means:  (A) commission of any act of fraud as determined
by the Board; (B) commission of any act of gross misconduct or dishonesty with
respect to Asterias which causes material harm to Asterias; (C) indictment for,
conviction of, or plea of guilty or “no contest” to, any felony; (D material
breach of any provision of this Agreement or of any proprietary information and
inventions agreement with Asterias; (E) failure to follow the lawful directions
of the Board after receiving written notice of the specific failure and fifteen
(15) days in which to cure such failure; (F) chronic alcohol or drug abuse; (G)
obtaining, in connection with any transaction in which Asterias is a party, a
material undisclosed (to the Board or an audit committee of the Board) financial
benefit for Executive or for any member of Executive’s immediate family or for
any corporation, partnership, limited liability company, or trust in which
Executive or any member of Executive’s immediate family owns a material
financial interest; or (H) harassing or discriminating against, or participating
or assisting in the harassment of or discrimination against, any employee of
Asterias based upon gender, race, religion, ethnicity, or nationality as
determined by the Board; provided, however, that with respect to each of
foregoing clauses (A) through (H), no “Cause” shall exist unless the Board shall
have acted in good faith in determining that such Cause exists, after providing
Executive with reasonable written notice of the specific act(s) at issue and a
fair opportunity to present his position (with the involvement of counsel) to
the Board prior to any decision being reached.
 
6

--------------------------------------------------------------------------------

(iii)         “Change of Control” means (A) the acquisition of Voting Securities
of Asterias by a Person or an Affiliated Group entitling the holder thereof to
elect a majority of the directors of Asterias; provided, that an increase in the
amount of Voting Securities held by a Person or Affiliated Group who on the date
of this Agreement beneficially owned (as defined in Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the regulations thereunder)
more than 30% of the Voting Securities shall not constitute a Change of Control
unless such Person or Affiliated Group acquires 80% or more of the Voting
Securities; and provided, further, that an acquisition of Voting Securities by
one or more Persons acting as an underwriter in connection with a sale or
distribution of such Voting Securities shall not constitute a Change of Control
under this clause (A); (B) the sale of all or substantially all of the assets of
Asterias; (C) a merger or consolidation of Asterias with or into another
corporation or entity (irrespective of whether Asterias is the surviving
corporation in such merger or consolidation) in which the stockholders of
Asterias immediately before such merger or consolidation do not own, in
substantially the same percentages, Voting Securities of the surviving
corporation or entity (or the ultimate parent of the surviving corporation or
entity) entitling them, in the aggregate (and without regard to whether they
constitute an Affiliated Group) to elect a majority of the directors or persons
holding similar powers of the surviving corporation or entity (or the ultimate
parent of the surviving corporation or entity); or (D) a change in the
composition of the Board occurring within a twelve (12) month period, as a
result of which the incumbent directors cease to constitute at least a majority
of the Board.


(iv)          “Disability” shall mean Executive’s inability to perform the
essential functions of Executive’s job responsibilities for a period of one
hundred eighty (180) days in the aggregate in any twelve (12) month period.


(v)           “Good Reason” means (A) a diminution in Executive’s base salary;
(B) a material change in geographic location at which Executive must perform
services (a change in location of the Asterias office at which Executive will
primarily work will be considered material only if it increases Executive’s
current average one-way commute time by more than twenty five percent (25%));
(C) any material failure of the successors to Asterias after a Change of Control
to perform, or causing Asterias not to perform, Asterias’ obligations under this
Agreement; (D) any action or inaction of Asterias that constitutes a material
breach of the terms of this Agreement; or (E) any other material adverse change
in Executive’s duties, authorities, responsibilities, or reporting structure
(for example, if Executive is required to report to anyone other than the Board
or its successor, or if Executive is removed from the Board as a result of an
action by the Board or by an action of BioTime, Inc., provided, however, that
Good Reason shall not be deemed to have occurred unless (A) Executive shall
first have provided written notice of said Good Reason to Asterias within thirty
(30) days of the occurrence of the event(s) giving rise to Good Reason,
reasonably explaining such events in said written notice, and (B) Asterias shall
have failed to cure said Good Reason within thirty (30) days of its receipt of
Executive’s written notice, and (C) Executive shall have provided written notice
of termination within thirty (30) days of the expiration of Asterias’ 30-day
cure period.


(vi)          “Person” means any natural person or any corporation, partnership,
limited liability company, trust, unincorporated business association, or other
entity.


(vii)         “Voting Securities” means shares of capital stock or other equity
securities entitling the holder thereof to regularly vote for the election of
directors (or for person performing a similar function if the issuer is not a
corporation), but does not include the power to vote upon the happening of some
condition or event which has not yet occurred.
 
7

--------------------------------------------------------------------------------

(d)           Limitation on Payments.  In the event that any payments to
Executive shall be subject to an excise tax under Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”) the limitations set forth in
Exhibit C shall apply.


6.            Turnover of Property and Documents on Termination.  Executive
agrees that on or before termination of Executive’s employment, Executive will
return to Asterias all equipment and other property belonging to Asterias, and
all originals and copies of Confidential Information (in any and all media and
formats, and including any document or other item containing Confidential
Information) in Executive’s possession or control, and all of the following (in
any and all media and formats, and whether or not constituting or containing
Confidential Information) in Executive’s possession or control:  (a) lists and
sources of customers; (b) proposals or drafts of proposals for any research
grant, research or development project or program, marketing plan, licensing
arrangement, or other arrangement with any third party; (c) reports, job or
laboratory notes, specifications, and drawings pertaining to the research,
development, products, patents, and technology of Asterias; (d) any and all
Intellectual Property developed by Executive during the course of employment;
and (e) the Manual and memoranda related to the Policies.


7.            Resignation as a Director on Termination of Employment.  If
Executive’s employment by Asterias is terminated for any reason or for no
reason, whether by way of resignation, Disability, or termination by Asterias
with or without Cause, and if Executive is then a member of the Board or any
subsidiary of Asterias, Executive shall within two business days after such
termination of employment resign from the Board and from the board of directors
of each and every subsidiary of Asterias, by delivering to Asterias (or
subsidiary as applicable) a letter or other written communication addressed to
the Board (or subsidiary as applicable) stating that Executive is resigning from
the Board(or subsidiary of Asterias as applicable) effective immediately.  A
business day shall be any day other than a Saturday, Sunday, or federal holiday
on which federal offices are closed.


8.            Arbitration.  Except for injunctive proceedings against
unauthorized disclosure of Confidential Information or a violation of Section 3
above, any and all claims or controversies between Asterias and Executive,
including but not limited to (a) those involving the construction or application
of any of the terms, provisions, or conditions of this Agreement or the
Policies; (b) all contract or tort claims of any kind; and (c) any claim based
on any federal, state, or local law, statute, regulation, or ordinance,
including claims for unlawful discrimination or harassment, shall be settled by
arbitration in accordance with the then current Employment Dispute Resolution
Rules of the American Arbitration Association.  Judgment on the award rendered
by the arbitrator(s) may be entered by any court having jurisdiction over
Asterias and Executive.  The location of the arbitration shall be San Francisco,
California.  Unless Asterias and Executive mutually agree otherwise, the
arbitrator shall be a single arbitrator selected from a panel provided by the
American Arbitration Association, or the Judicial Arbitration and Mediation
Service (JAMS).  Asterias shall pay the arbitrator’s fees and costs.  Executive
shall pay for Executive’s own costs and attorneys’ fees, if any.  Asterias shall
pay for its own costs and attorneys’ fees, if any.  However, if any party
prevails on a statutory claim which affords the prevailing party attorneys’
fees, the arbitrator shall award reasonable attorneys’ fees and costs to the
prevailing party consistent with the relevant statute(s).
 
8

--------------------------------------------------------------------------------

EXECUTIVE UNDERSTANDS AND AGREES THAT THIS AGREEMENT TO ARBITRATE CONSTITUTES A
WAIVER OF EXECUTIVE’S RIGHT TO A TRIAL BY JURY OF ANY MATTERS COVERED BY THIS
AGREEMENT TO ARBITRATE.


9.            Severability. In the event that any of the provisions of this
Agreement or the Policies shall be held to be invalid or unenforceable in whole
or in part, those provisions to the extent enforceable and all other provisions
shall nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Agreement or the Policies.  In
the event that any provision relating to a time period of restriction shall be
declared by a court of competent jurisdiction to exceed the maximum time period
such court deems reasonable and enforceable, then the time period of restriction
deemed reasonable and enforceable by the court shall become and shall thereafter
be the maximum time period.


10.          Agreement Read and Understood. Executive acknowledges that
Executive has carefully read the terms of this Agreement, that Executive has had
an opportunity to consult with an attorney or other representative of
Executive’s own choosing regarding this Agreement, that Executive understands
the terms of this Agreement, and that Executive is entering this agreement of
Executive’s own free will.


11.          Complete Agreement, Modification.  This Agreement, including all
Exhibits hereto, is the complete agreement between Executive and Asterias on the
subjects contained in this Agreement.  This Agreement supersedes and replaces
all previous correspondence, promises, representations, and agreements, if any,
either written or oral with respect to Executive’s employment by Asterias and
any matter covered by this Agreement.  No provision of this Agreement may be
modified, amended, or waived except by a written document signed both by
Asterias and Executive.


12.          Governing Law.  This Agreement shall be construed and enforced
according to the laws of the State of California.


13.          Assignability.  This Agreement, and the rights and obligations of
Executive and Asterias under this Agreement, may not be assigned by Executive. 
Asterias may assign any of its rights and obligations under this Agreement to
any successor or surviving corporation, limited liability company, or other
entity resulting from a merger, consolidation, sale of assets, sale of stock,
sale of membership interests, or other reorganization, upon condition that the
assignee shall assume, either expressly or by operation of law, all of Asterias’
obligations under this Agreement.


14.          Survival.  This Section 14 and the covenants and agreements
contained in Sections 3, 4, 6, 7, and 8 of this Agreement shall survive
termination of this Agreement and Executive’s employment.


15.          Notices.  Any notices or other communication required or permitted
to be given under this Agreement shall be in writing and shall be mailed by
certified mail, return receipt requested, or sent by next business day air
courier service, or personally delivered to the party to whom it is to be given
at the address of such party set forth on the signature page of this Agreement
(or to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 15).
 
9

--------------------------------------------------------------------------------

16.          Indemnification and Insurance.  Subject to any limitation imposed
by the bylaws, for so long as Executive is employed by Asterias and at all times
thereafter, Asterias shall indemnify Executive (and Executive’s legal
representatives or other successors) to the fullest extent permitted by
applicable law or by the terms of any indemnification agreement between
Executive and Asterias, whichever affords or afforded greater protection to
Executive, against all costs, charges and expenses whatsoever incurred or
sustained by Executive or his legal representatives at the time such costs,
charges and expenses are incurred or sustained, in connection with any legal
action, suit or proceeding to which Executive (or Executive’s legal
representatives or other successors) may be made a party by reason of
Executive’s being or having been a director, officer, employee, or consultant of
or to Asterias, or any subsidiary or Executive’s serving or having served any
other enterprise as a director, officer, employee or fiduciary at the request of
Asterias.  In addition, during Executive’s employment with Asterias and at all
times thereafter, Asterias agrees to continue and maintain a directors and
officers liability insurance policy covering Executive with coverage no less
than that available to active directors and officers of Asterias.  Asterias’
obligations hereunder shall inure to the benefit of Executive’s heirs, executors
and administrators and shall survive the termination of this Agreement.


17.          Section 409A of the Code.  It is intended that the payments and
benefits provided under this Agreement shall comply with the provisions of
Section 409A of the Code and the regulations relating thereto (“Section 409A”),
or an exemption to Section 409A, and this Agreement shall be interpreted
accordingly.  Any payments or benefits that qualify for the “short-term
deferral” exception or another exception under Section 409A shall be paid under
the applicable exception.  Each payment under this Agreement shall be treated as
a separate payment for purposes of Section 409A.  All payments that constitute
“nonqualified deferred compensation” under Section 409A that are to be made upon
a termination of employment under this Agreement may only be made upon a
“separation from service” under Section 409A.  In addition, to the extent that
any payments of “nonqualified deferred compensation” due under this Agreement
are subject to the effectiveness of a release, and the period for executing,
delivery, and not revoking such release begins and ends in different tax years
for Executive, all such “nonqualified deferred compensation” shall be paid or
settled in the later taxable year.  If Executive becomes entitled to a payment
of “nonqualified deferred compensation” as a result of Executive's termination
of employment and at such time Executive is a “specified employee,” such payment
shall be postponed to the extent necessary to satisfy Section 409A, and any
amounts so postponed shall be paid in a lump sum on the first business day that
is six months and one day after Executive's separation from service (or any
earlier date of Executive's death).  If the compensation and benefits provided
under this Agreement would subject Executive to taxes or penalties under Section
409A, Asterias and Executive shall cooperate diligently to amend the terms of
this Agreement to avoid such taxes and penalties, to the extent possible under
applicable law.
 
10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and Asterias have executed this Agreement on the
day and year first above written.
 
EXECUTIVE:
     
/s/ Michael H. Mulroy
 
Michael H. Mulroy
     
Address:
     
ASTERIAS:
     
Asterias Biotherapeutics, Inc.
 

 
By:
/s/ Don Bailey
       
Title:
Chairman of the Board
       
Address:
6500 Dumbarton Circle
 
Fremont, CA  94555
 

 
11

--------------------------------------------------------------------------------

EXHIBIT A


Job Title:  President and Chief Executive Officer
 
Description of Job and Duties:  Executive shall perform the duties and functions
as are normally carried out by a Chief Executive Officer of a developer of
pharmaceutical or medical products of a size comparable to Asterias, and as the
Board shall from time to time reasonably determine.  Without limiting the
generality of the immediately preceding sentence, Executive shall (i) manage
stem cell research and development of technologies and products for human
therapeutic purposes based on human stem cells, including but not limited to
embryonic stem cells, induced pluripotent stem cells, and human embryonic
progenitor cells; (ii) lead capital raising efforts on behalf of Asterias; and
(iii) participate in the acquisition of companies in the business of developing
products and technologies or, the acquisition of assets of such companies, to
the extent that Asterias has or obtains sufficient capital for such purpose.
 
Start Date:  June 26, 2017
 
Annual Salary: $ 465,972 commencing as of June 26, 2017.
 
Vacation and Sick Days Annually:  21 days.  Executive shall be permitted to take
up to seven days of PTO in 2017 before accruing such PTO so he can attend
previously planned vacation or activities.
 
Equity Incentive Plan Awards:  Pursuant to award agreements that reflect the
relevant terms of this Agreement, incentive stock options (within the meaning of
Section 422 of the Code) to purchase 800,000 shares of common stock under the
Asterias Equity Incentive Plan (the “Plan”) at an exercise price equal to the
closing share price of Asterias common stock on your first day of employment,
subject to vesting in 48 equal monthly installments commencing on July 31, 2017
conditioned upon Executive’s employment at the end of the applicable month,
subject to accelerated vesting as set forth in this Agreement or the relevant
grant agreement.
 
Other:  For the duration of your employment, reasonable travel expenses for
commuting to/from Orange County to/from the Bay Area on behalf of and for the
benefit of Asterias will be reimbursed by Asterias.
 
12

--------------------------------------------------------------------------------

EXHIBIT B


California Labor Code Section 2870.


Application of provision providing that employee shall assign or offer to assign
rights in invention to employer.


(a)           Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:


(i)            Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or
 
(ii)           Result from any work performed by the employee for his employer.
 
(b)           To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.
 
13

--------------------------------------------------------------------------------

EXHIBIT C


Limitation on Payments.


(a)           Notwithstanding any other provisions of this Agreement, in the
event that any payment or benefit received or to be received by Executive
(including any payment or benefit received in connection with a Change in
Control or the termination of Executive’s employment, whether pursuant to the
terms of this Agreement or any other plan, arrangement or agreement) (all such
payments and benefits, including the payments and benefits under Section 5 of
this Agreement, being hereinafter referred to as the “Total Payments”) would be
subject (in whole or part), to the excise tax imposed under Section 4999 of the
Code (the “Excise Tax”), then, after taking into account any reduction in the
Total Payments provided by reason of Section 280G of the Code in such other
plan, arrangement or agreement, the Total Payments shall be reduced to the
extent necessary so that no portion of the Total Payments is subject to the
Excise Tax but only if (i) the net amount of such Total Payments, as so reduced
(and after subtracting the net amount of federal, state and local income taxes
on such reduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such reduced Total
Payments) is greater than or equal to (ii) the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which Executive would be subject in respect of such unreduced Total Payments and
after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments).  The Total Payments
shall be reduced in the following order: (A) reduction of any cash severance
payments otherwise payable to Executive that are exempt from Section 409A, (B)
reduction of any other cash payments or benefits otherwise payable to Executive
that are exempt from Section 409A, but excluding any payment attributable to the
acceleration of vesting or payment with respect to any stock option or other
equity award with respect to the Company's Common Stock that are exempt from
Section 409A, (C) reduction of any other payments or benefits otherwise payable
to Executive on a pro-rata basis or such other manner that complies with Section
409A, but excluding any payment attributable to the acceleration of vesting and
payment with respect to any stock option or other equity award with respect to
the Company's common stock that are exempt from Section 409A, and (D) reduction
of any payments attributable to the acceleration of vesting or payment with
respect to any stock option or other equity award with respect to the Company's
common stock that are exempt from Section 409A.  The foregoing reductions shall
be made in a manner that results in the maximum economic benefit to Executive
and, to the extent economically equivalent, in a pro rata manner.
 
14

--------------------------------------------------------------------------------

(b)           For purposes of determining whether and the extent to which the
Total Payments will be subject to the Excise Tax, (i) no portion of the Total
Payments the receipt or enjoyment of which Executive shall have waived at such
time and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the written opinion of an
accounting firm or compensation consulting firm with nationally recognized
standing and substantial expertise and experience on Section 280G matters (the
“280G Firm”) selected by Executive, does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments shall be taken into account which, in the opinion
of the 280G Firm, constitutes reasonable compensation for services actually
rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in excess of
the Base Amount (as defined in Section 280G(b)(3) of the Code) allocable to such
reasonable compensation, and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the 280G Firm in accordance with the principles of Sections 280G(d)(3) and
(4) of the Code.


(c)           The 280G Firm will be directed to submit its determination and
detailed supporting calculations to both Executive and the Company within
fifteen (15) days after notification from either the Company or Executive that
Executive may receive payments which may be “parachute payments.”  Executive and
the Company will each provide the 280G Firm access to and copies of any books,
records, and documents in their possession as may be reasonably requested by the
280G Firm, and otherwise cooperate with the 280G Firm in connection with the
preparation and issuance of the determinations and calculations contemplated by
this section.  The fees and expenses of the 280G Firm for its services in
connection with the determinations and calculations contemplated by this section
will be borne by the Company


 
15

--------------------------------------------------------------------------------